DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 31-48 are pending in the application. Claims 49-50 were cancelled in the amendment. Claims 1-30 were previously cancelled. Claim 31 has been amended. Claims 31-48 are rejected, see below.	

Terminal Disclaimer
The terminal disclaimer filed on  July 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/667030 and patents 9,629,747; 9,775,743; 10,463,535; 10,463,536; 10,478,334; and 10,517,758 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2022 was filed after the mailing date of the Non-Final Rejection on April 15, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31-35 and 38-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant cited Dulebohn (US Pat. No. 5,201,741) in view of applicant cited Holmen (US PG Pub 2009/0054904).
Regarding claim 31, Dulebohn teaches an ophthalmic1 surgical device (10) comprising:
a handle (12) comprising an actuator (32) (See Fig. 1);
a hollow shaft  (14) extending distally of the handle (See Fig. 1) and defining a longitudinal axis (center line of the shaft 14), the hollow shaft comprising a lumen (24) and an outlet (46) from the lumen; and
a sectioning element (wire 16) operably coupled to the handle (See Figs. 1 & 5) and extending through the lumen (See Col. 4, lines 24-33), the sectioning element configured to transition between a collapsed, insertion configuration (Seen in Fig. 4) towards a fully expanded, capture configuration (Seen in Fig. 3), wherein the sectioning element exits through the outlet during transition toward the fully expanded, capture configuration (See Figs. 2& 7; Col. 7, lines 10-44),
wherein, when in the fully expanded, capture configuration (Seen in Fig. 3), the sectioning element includes a first leg (28) and a second leg (30) in proximity with one another within the outlet (See Fig. 5; Col. 4, lines 24-41) forming an approximately closed loop (loop inside perimeter of wire 16) having an open area (space inside wire 16), wherein the open area comprises a distal portion positioned distal to the outlet (See Fig. 7) and a proximal portion of the loop. 
Dulebohn further teaches wherein tensioning the sectioning element with the actuator transitions the sectioning element towards the collapsed, insertion configuration (See Col. 4, lines 33-41; Col. 6, lines 45-68; and Col. 7, lines 10-36) and sections a lens within a capsular bag2.
Dulebohn does not explicitly teach the proximal portion of the loop positioned proximal to the outlet and overlapping a lateral side of the hollow shaft. Dulebohn does show an alternative non-cutting embodiment where the loop extends out of a side wall of the shaft. (See Figs. 8 and 9).
Holmen teaches an analogous surgical device for cutting material within the capsular bag of an eye featuring a hollow shaft, a sectioning element (4) with two legs forming an approximately closed loop (See Fig. 7; paragraph [0111]). Holmen further teaches when in the fully expanded configuration, the closed loop defines an open area with a distal portion positioned distally of the outlet and a proximal portion positioned proximally of the outlet where the proximal portion overlaps a lateral side of the hollow shaft. (See Fig. 7, note the filament 4 creates a closed loop were a portion extends distally past the distal opening and another portion extends proximally of the outlet.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device as taught by Dulebohn with the teachings of Holmen to have the loop of Dulebohn have a portion extending distally of the outlet and another portion extending proximally of the outlet and overlapping a lateral side of the hollow shaft since Dulebohn already contemplates alternate loop arrangements and the ability of the loop to expand both proximally and distally of the outlet would allow the device to reach additional desired tissues. Additionally, the modification optimizes the shape of the loop for a particular application based on variations in anatomy and particular characteristics of the tissue which is being operated upon.
Regarding claim 32, modified Dulebohn teaches the device of claim 31 above and further teaches the sectioning element (16) is a wire (See Col. 4, lines 24-41) having a first end region (28) coupled to the actuator (32) (See Col. 4, lines33-35) and a second end region (30) the open area formed between the first and second end regions of the wire (See Figs. 1-7; Col. 4, lines 23-41 and Col. 6, line 55 through Col. 7, line 3).
Dulebohn does not explicitly teach the second end region of the wire is fixed relative to the handle. Dulebohn does teach alternate configurations for the actuator (See Col. 8, lines 4 through Col. 9, line 13). Dulebohn also contemplates “other methods of control of the loop….” And [other] “method of attachment of the SME loop ends to the control element….”
It would have been obvious to one of ordinary skill in the art at the time of filing to try having the second end region of the wire be fixed relative to the handle, since there is only a finite number of ways the second end of the wire could be secured in the device. Additionally, one of ordinary skill in the art would have a reasonable expectation of success with such an arrangement.
Regarding claim 33, modified Dulebohn further teaches the actuator (32) tensions the sectioning element (16) to reduce the size of the open area by proximally retracting at least one of the first and second legs. (See Col. 4, lines 33-41; Col. 6, lines 45-68; and Col. 7, lines 10-36).
Regarding claim 34, modified Dulebohn further teaches the actuator (32) tensions the sectioning element (16) to reduce the size of the open area by proximally retracting both of the first and second legs. (Note, both legs 28 and 30 are attached to the slider and move proximally to collapse the loop; See Col. 4, lines 33-41; Col. 6, lines 45-68; and Col. 7, lines 10-36).
Regarding claim 35, modified Dulebohn further teaches wherein the sectioning element comprises a Nitinol wire (See Col. 5, lines 50-56).
Regarding claim 38, modified Dulebohn teaches the device of claim 31 above but does not explicitly teach a distal portion of the hollow shaft is dimensioned for passage through a corneal incision. Dulebohn does teach the device is designed to be inserted “through very small incisions or other openings” which is “a valuable advantage because it minimizes the trauma to a patient” (See Col. 3, lines 20-27).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the distal portion of the hollow shaft is dimensioned for passage through a corneal incision since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, F.2d 459, 105 USPQ 237 (CCPA 1955). Additionally, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See also MPEP §2144.04(IV)(A).
Regarding claim 39, modified Dulebohn further teaches the outlet in the hollow shaft is near a distal end of the shaft. (See Figs. 2-4 & 7; Col. 7, lines 10-38).
Regarding claims 40 and 41, modified Dulebohn (in the embodiment taught in Fig. 7) teaches the device of claim 31 above, but does not explicitly teach with the sectioning element in the fully expanded, capture configuration, a majority of the sectioning element (including a majority of the open area) positioned outside the hollow shaft is off-set from a longitudinal axis of the hollow shaft.
Dulebohn does teach a different embodiment as seen in Fig. 8 & 9 where the wire extends from a side wall of the tubular shaft so that the majority of the cutting element positioned outside the tubular shaft is off-set from a longitudinal axis of the tubular shaft.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the embodiment as seen in Figs. 1-7 to include the side opening such that the majority of the cutting element position outside the shaft is off-set from a longitudinal axis of the shaft as seen in Fig. 8 & 9 since Dulebohn expressly contemplates different tip shapes being utilized in the device (See Col. 7, line 62 through Col. 8, line 10 and Col. 9, lines 9-13). Additionally, depending on the desired tissue to be cut and the shape and location of said tissue, an off-set wire would be more advantageous since it would be easier to manipulate in the desired location.
Regarding claim 42, modified Dulebohn teaches the second leg bends more than 120 degrees relative to a longitudinal axis of the distal portion of the tubular shaft when the cutting element is in the second configuration. It is noted that the second leg extends from the tip of the loop along the arcuate path of one half of the loop and then returns to the lumen of the shaft. The loop is generally circular (See Fig. 14). Since the second leg extends along the shape of half the loop (half a circle), it extends along approximately 180 degrees (half a circle is known to be 180 degrees) relative to the longitudinal axis (which extends distally from the distal portion of the shaft). Since 180 degrees (the distance travelled by the second leg from loop tip to re-entering the shaft) is more than 120 degrees, Dulebohn is deemed to meet this limitation.
Alternatively, Dulebohn does teach a different embodiment as seen in Fig. 8 & 9 where the second leg bends more than 120 degrees relative to a longitudinal axis of the hollow shaft when the section element is in the fully expanded, capture configuration.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the embodiment as seen in Figs. 1-7 to include the side opening such that the majority of the cutting element position outside the shaft is off-set (bent more than 120 degrees) from a longitudinal axis of the shaft as seen in Fig. 8 & 9 since Dulebohn expressly contemplates different tip shapes being utilized in the device (See Col. 7, line 62 through Col. 8, line 10 and Col. 9, lines 9-13). Additionally, depending on the desired tissue to be cut and the shape and location of said tissue, an off-set wire would be more advantageous since it would be easier to manipulate in the desired location.
Regarding claim 43, modified Dulebohn further teaches the actuator (32) comprises a slider (See Col. 6, lines 45-55).
Regarding claim 44, modified Dulebohn further teaches the open area of the sectioning element (16) comprises an unbiased, preset shape (“trained state”) (See Abstract and Col. 8, lines 45-61).
Regarding claim 45, modified Dulebohn further teaches the sectioning element (16) undergoes shape-change toward the unbiased, preset shape during expansion of the sectioning element (Col. 6, lines1-44) from the collapsed, insertion configuration (Seen in Fig. 4) toward the fully expanded, capture configuration (Seen in Fig. 3).
Regarding claim 46, Dulebohn (in the embodiment taught in Fig. 7) teaches the device of claim 31 above and further teaches the unbiased, preset shape includes an approximately closed loop (See Fig. 7; Col. 4, lines 25-33). Dulebohn (in the embodiment taught in Fig.7) does not explicitly teach the loop is non-planar.
Dulebohn does teach a different embodiment as seen in Fig. 8 & 9 where the loop is non-planar. It would have been obvious as a matter of design choice to one of ordinary skill in the art at the time of filling to modify the loop of embodiment as seen in Fig. 7 to be non-planar or whatever shape was desired or expedient. A change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).


    PNG
    media_image1.png
    317
    352
    media_image1.png
    Greyscale

Regarding claim 47, modified Dulebohn further teaches the unbiased, preset shape is similar in size and shape to a cross-sectional shape of the lens (See annotated Figs. 7 above), wherein the cross-section is parallel to a transverse plane extending from an anterior surface of the lens to a posterior surface of the lens (Note as seen in Fig. 2 of Dulebohn and in annotated Fig. 7 above, the shape of the wire in the expanded position is similar to that of the lens as depicted in applicant’s drawings).
Regarding claim 48, modified Dulebohn further teaches the unbiased, preset shape comprises a longer axis that corresponds in length to a major axis of the cross-section of the lens, and a shorter axis that corresponds in length to a minor axis of the cross-section of the lens. (See Fig. 2, and annotated Fig. 7 above).

Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant cited Dulebohn (US Pat. No. 5,201,741) in view of applicant cited Holmen (US PG Pub 2009/0054904) as applied to claim 31 above and further in view of Keene et al (US PG Pub 2013/0018385).
Regarding claims 36 and 37, Dulebohn teaches the device of claim 31 above but does not teach the sectioning element is coated with a material to reduce friction, specifically a hydrophobic material.
Keene teaches an analogous surgical snare device where the wire (40) has a hydrophobic coating (See paragraphs [0042]). Keene teaches such coatings aid in steerability and handling of the device. Additionally, it is widely  known in the medical arts to apply friction reducing coatings to cutting devices to improve operability.
It would have been obvious to one of ordinary skill in the art at the time of filing to add a friction reducing hydrophobic coating as taught by Keene to the device as taught by Dulebohn since hydrophobic lubricious coatings are widely known and employed on surgical cutting devices since such coatings aid in repelling bodily fluids, increase biocompatibility and make the devices easier for the device to efficiently to cut tissue.

Response to Arguments
Applicant’s arguments, filed July 15, 2022, with respect to the rejection(s) of claim(s) 31 and dependents thereof as being anticipated by Dulebohn (specifically that the proximal portion of the loop does not extend proximally of the outlet) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dulebohn in view of Holmen as set forth above.
The terminal disclaimer submitted on July 15, 2022 has overcome the previously recited Double Patenting rejections. 
Applicant argues the “nice, smooth loop) of Dulebohn is not capable of “capturing the lens within the capsular bag” and is not capable of “reliably navigating the intimate lens-bag anatomy and capturing and fragmenting lens while the lens remains within the capsular bag without risking material damage to the capsular bag.”  This is unpersuasive. 
Firstly, the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. (emphasis added) Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP §2114(II). In the instant case, Dulebohn teaches the arrangement as seen in Fig. 7 is advantageous for the wire to surround tissue and pull it close to the tip end for cutting (See Col. 7, lines 10-37). Dulebohn expressly states the advantage of the inventive snare is to “facilitate insertion through smaller incisions or openings” (See Col. 2, lines 34-46) and the “wire loop can be contracted to a sized equal or only slightly larger than the inside diameter of the tip to allow the inside diameter of the tip to be as small as possible for passage of the tip and wire loop through as small an opening as possible” (See Claim 7; Col. 10, lines18-25)
Secondly, the cutting wire of Dulebohn is made of a shape memory material, preferably Nitinol (See Col. 5, lines 50-56) which is the exact same material applicant claims in the present application. It is the examiner’s position that due to the small size of the snare of Dulebohn and the fact that the loop is made from the same material as disclosed by applicant, the device of Dulebohn is inherently capable of performing the functionally defined limitation of cutting a lens within a capsular bag of an eye. (See also footnotes 1 and 2 above) Thus, the burden shifts to applicant to establish that the prior art does not possesses the characteristic relied upon. (See MPEP §2114(I)
The remainder of applicant’s arguments amount to an allegation of patentability based on the alleged deficiencies of the primary reference. For the reasons set forth above, this is unpersuasive.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771        

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 It is noted the limitation “ophthalmic” is a recitation of intended use in the preamble and not given full patentable weight, in that the prior art is not required to disclose this function/method of use. Since the body of the claim in the instant case fully and intrinsically sets forth all the limitations of the claimed invention, the preamble recitation of intended use is not considered a claim limitation. Additionally, MPEP 2111.02(II) states: “If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)”.  As well known in the surgical arts, the size and shapes of an eye vary widely due to patient height, age, health, race, etc.  The sizes and shapes of eyes of animals may also be considered.  The device of Dulebohn is capable of  performing the recited use, i.e. cutting a lens in some existing eye, as Dulebohn states the snare “…can be used whenever bits of tissue need to be severed… with minimum trauma caused by insertion of the instrument to that location”; (See Col. 1, lines 36-40). Dulebohn gives examples of “polyps and tonsils” but also states “other applications are possible” (See Col. 1, lines 35-36). Since the device of Dulebohn is capable of performing the recited intended use, the reference is deemed to anticipate the claim as presently presented. 
        
        2 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, Dulebohn teaches the arrangement as seen in Fig. 7 is advantageous for the wire to surround tissue and pull it close to the tip end for cutting (See Col. 7, lines 10-37). Additionally, the device of Dulebohn is capable of being placed in the capsular bag of an eye. It is the examiner’s position that due to the small size of the snare of Dulebohn and the fact that the loop is made from the same material as disclosed by applicant (nitinol), the device of Dulebohn is inherently capable of performing the functionally defined limitation of cutting a lens within a capsular bag of an eye.